                                         Case 4:08-cv-00471-YGR Document 411 Filed 09/16/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STEVEN W. BONILLA,                                 Case No. 4:08-cv-00471-YGR
                                                        Plaintiff,                          DEATH PENALTY CASE
                                   8
                                                 v.
                                   9                                                        ORDER DENYING PRO SE MOTION

                                  10     RON DAVIS, Warden, San Quentin State
                                         Prison,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13
                                              Over the duration of this case, petitioner, Steven W. Bonilla, who is represented by
                                  14
                                       appointed counsel, has repeatedly filed pro se motions and documents lodging various complaints
                                  15
                                       or requesting measures of relief. With a docket now numbering just over 400 entries, a substantial
                                  16
                                       majority of those entries consist of petitioner’s pro se filings and the Court’s many orders
                                  17
                                       addressing such filings. On July 7, 2015, the Court entered an order (Dkt. No. 313) denying a
                                  18
                                       batch of pro se filings and directing petitioner to cease filing substantive pro se motions and,
                                  19
                                       instead, have counsel file such motions for him. The order permitted only a limited exception for
                                  20
                                       pro se motions concerning the adequacy of appointed counsel. Nevertheless, petitioner has
                                  21
                                       continued to send pro se motions and other documents to the Court. As has been its ongoing
                                  22
                                       practice, the Court has screened all pro se documents that contain a reference in the title to
                                  23
                                       “ineffective assistance of counsel” or a “conflict of interest” with counsel to confirm whether the
                                  24
                                       title accurately represents the substance of the motion. Although this matter was stayed on
                                  25
                                       December 13, 2016, so that petitioner could exhaust certain of his federal habeas claims in the
                                  26
                                       state courts, see Dkt. No. 376, petitioner has recently submitted yet another pro se motion, this one
                                  27
                                       titled “Ineffective Assistance of Counsel – Expedited Review Requested.” See Dkt. No. 406.
                                  28
                                         Case 4:08-cv-00471-YGR Document 411 Filed 09/16/21 Page 2 of 3




                                   1          In this latest pro se submission, petitioner alleges that his appointed counsel “has provided

                                   2   ineffective assistance of counsel by failing to present exculpatory evidence that the defendant was

                                   3   framed by the prosecution.” Dkt. No. 406 at 1. He goes on to allege that his phone records, which

                                   4   he describes as the linchpin of all the evidence used against him at his trial, were improperly

                                   5   seized pursuant to a non-existent federal grand jury subpoena. Id. at 1-2. He alleges that law

                                   6   enforcement committed fraud upon the court in referencing the seizure of his phone records

                                   7   pursuant to the supposedly non-existent grand jury subpoena in an arrest warrant affidavit. Id. at

                                   8   2. He then argues that such fraud “vitiates everything,” including the judgment of conviction

                                   9   entered against him, because it deprived the trial court of jurisdiction over him. Id. As for what

                                  10   any of this has to do with the ineffective assistance of counsel, petitioner charges simply that his

                                  11   attorneys are ineffective because they have failed to raise this issue. Id. at 3.

                                  12          Even construed liberally, petitioner’s latest pro se submission does not raise any credible
Northern District of California
 United States District Court




                                  13   claim of ineffective assistance or conflict with appointed counsel. Petitioner enjoys a statutory

                                  14   right to appointed counsel in these capital habeas proceedings by virtue of 18 U.S.C. § 3599(a)(2),

                                  15   which includes the right for his appointed counsel to “meaningfully . . . research and present [his]

                                  16   habeas claims.” McFarland v. Scott, 512 U.S. 849, 858 (1994). He does not have a right to dictate

                                  17   tactics in the pursuit of his habeas petition. See United States v. Mayo, 646 F.2d 369, 375 (9th Cir.

                                  18   1981). Nor does he have “a constitutional right to compel appointed counsel to press nonfrivolous

                                  19   points requested by [him], if counsel, as a matter of professional judgment, decides not to present

                                  20   those points.” Jones v. Barnes, 463 U.S. 745, 751 (1983).

                                  21          Petitioner’s present contentions respecting the trial court’s jurisdiction are but yet another

                                  22   attempt to raise the issue of the seizure of his phone records. As the Court observed in denying a

                                  23   previous pro se motion, petitioner’s claim related to the seizure of his phone records “is raised as

                                  24   Claim Two in his [federal] Petition. His dispute with counsel as to how it is raised and in what

                                  25   format does not constitute either ineffective assistance of counsel or a genuine conflict of interest

                                  26   with counsel.” Dkt. No. 342 at 2. Indeed, as pleaded in the federal petition, Claim Two alleges

                                  27   that the prosecution would not have had any admissible evidence against petitioner but for the

                                  28   unlawful seizure of his phone records and, lacking such evidence, the state courts of California
                                                                                          2
                                         Case 4:08-cv-00471-YGR Document 411 Filed 09/16/21 Page 3 of 3




                                   1   could not have exercised subject matter jurisdiction over petitioner. See Finalized Petition (Dkt.

                                   2   No. 343) at 80-82. Hence, it is simply inaccurate for petitioner to allege that his attorneys have

                                   3   failed to raise the issue described in his latest pro se motion. The issue is raised in the federal

                                   4   habeas petition and, because this matter is stayed pending exhaustion of claims in the state court, it

                                   5   remains pending before the state courts of California at this time. See Status Report (Dkt. No 410,

                                   6   filed Sept. 9, 2021). To the extent that petitioner may have some grievance with how and in what

                                   7   format Claim Two is presented, as the Court has previously instructed, he has no viable claim of

                                   8   ineffective assistance or conflict with counsel warranting further relief.

                                   9          Petitioner’s pro se motion (Dkt. No. 406) alleging ineffective assistance of counsel is

                                  10   DENIED. Petitioner shall file any substantive motions through his court-appointed counsel. The

                                  11   Court will continue to screen any pro se motions that allege a conflict with or the ineffective

                                  12   assistance of counsel. If those motions fail to assert a genuine conflict with appointed counsel,
Northern District of California
 United States District Court




                                  13   they will be returned unfiled.

                                  14          IT IS SO ORDERED.

                                  15
                                       Dated: September 16, 2021                              _____________________________________
                                  16                                                          YVONNE GONZALEZ ROGERS
                                  17                                                          UNITED STATES DISTRICT JUDGE

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          3
